IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00082-CV

TROY WIGLEY,
                                                             Appellant
v.

BRIAN COLLIER, ET AL,
                                                             Appellees



                           From the 12th District Court
                              Walker County, Texas
                             Trial Court No. 1728482


                                       ORDER


      Troy E. Wigley, a prison inmate, is appealing the dismissal of his lawsuit. His

appellate brief was filed on March 19, 2018.

      The appellate record has not yet been filed and is not due to be filed until April 16,

2018. Thus, Wigley’s brief does not, and cannot, cite to the appellate record as required

by Rule 38.1 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 38.1(i).
        Accordingly, Wigley’s brief is stricken without prejudice to the filing of a brief

within 30 days after the appellate record has been filed, see TEX. R. APP. P. 38.6(a), and

with appropriate citations to the record.



                                            PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
Brief stricken
Order issued and filed March 28, 2018




Wigley v. Collier                                                                   Page 2